Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 5 have been amended and currently claims 1-9 are under examination. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokushima, EP2314547 in view of Nagai, US20030147736.

Regarding claims 1 and 5, Tokushima disclose least two processing positions which each have a glass plate supporting portion for supporting thereon a glass plate subject to processing and are arranged with an interval there between; and a transporting device for transferring the glass plate from the glass plate supporting portion of one of the at least two processing positions to the glass plate supporting portion of the another one of the at least two processing positions, the transporting device including a transport shuttle which reciprocates between the glass plate supporting portions of the one and the other processing positions and  a pair of suction pads mounted on the transport shuttle through a lifting unit, the transporting device being adapted to transport the glass plate from the one processing position to the other processing position through reciprocating movement of the transport shuttle, raising and lowering of the pair of suction pads by the lifting unit, and suction of , and releasing of suction of , the glass plate by the pair of suction pads  (Figs 1-9 and paragraphs 1,12,14,18,20,28, 63,64,74-80,87-90,94, and 95 essentially for the most part the same invention as applicant)
Furthermore, Tokushima discloses  the lifting unit having a slide unit for holding the pair of suction pads and guiding the linear raising and lowering of the pair of suction pads, (Element 95 defining slide unit, Fig 10), the slide unit having a coupling body which on a lower surface of which the pair of  suction pads are mounted(coupling body 97 which suction pads 90 are attached to, Fig 10).
However, Tokushima does not disclose the lifting unit having a slider crank mechanism for raising and lowering the pair of suction pads held by the slide unit,  the slide crank mechanism including a lifting motor mounted on the transport shuttle; a crankshaft which is mounted on an output rotating shaft of the lifting motor; a crank arm provided on the crankshaft projecting in the radial direction; a crank pin projecting from the crank arm; and a connecting rod which is rotatively connected to both the crank pin and a slider pin mounted on the coupling body. 
Nagai teaches the lifting unit having a slider crank mechanism for raising and lowering a suction pad held by the slide unit,  the slide crank mechanism including a lifting motor mounted on the transport shuttle (drive unit in association with portion 36, Fig 4); a crankshaft which is mounted on an output rotating shaft of the lifting motor (crankshaft of element 40, Fig 4); a crank arm provided on the crankshaft projecting in the radial direction(crank arm 40, Fig 4); a crank pin projecting from the crank arm (pin 56a, Fig 4); and a connecting rod (connecting rod 42, Fig 4) which is rotatively connected to both the crank pin and a slider pin mounted on a coupling body (pin 56b mounted on a coupling body 44, Fig 4).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the lifting unit disclosed by Tokushima to have incorporated a lifting unit having a slider crank mechanism for raising and lowering the suction pad held by the slide unit,  the slide crank mechanism including a lifting motor mounted on the transport shuttle; a crankshaft which is mounted on an output rotating shaft of the lifting motor; a crank arm provided on the crankshaft projecting in the radial direction; a crank pin projecting from the crank arm; and a connecting rod which is rotatively connected to both the crank pin and a slider pin mounted on the coupling body.  as (Paragraph 0055) 
Regarding claims 2 and 6, Tokushima in view of Nagai discloses each and every limitation set forth in claims 1 and 5. Furthermore, Tokushima discloses the lifting motor is a servo motor which is numerically controlled. (Paragraph 0018)
Regarding claims 3 and 7-8,  Tokushima in view of Nagai discloses each and every limitation set forth in claims 1 and 5. Furthermore, Tokushima discloses the transporting device include a transport controlling motor for causing the transport shuttle to reciprocate, and wherein as the lifting motor and the transport controlling motor are simultaneously controlled, in the transporting movement of the glass plate from the one processing position to the other processing position, the lifting unit and the suction pad are caused to raise the glass plat, and, as the other processing position to which the glass plate is transferred is approached, the lifting unit is caused to gradually lower the glass plate Or the transporting device includes a transport controlling motor for causing the transport shuttle to reciprocate, and wherein as the lifting motor and the transport controlling motor are simultaneously controlled, in the transporting movement of the glass plate from the one processing position to the other processing position, the lifting unit and the pair of suction pads are caused to raise the glass plate, and , as the other processing position to which the glass plate is transferred is approached, the lifting unit is caused to gradually lower the glass plate Or the transporting device includes a transport controlling motor for causing the transport shuttle to reciprocate, and wherein as the lifting motor and the transport controlling motor are simultaneously controlled , in the transporting movement of the glass plate from the one processing position to the other processing position, as the other processing position to which the glass plate is transferred is approached, the lifting unit is caused to gradually lower the glass plate.  (Element 89, paragraph 0075 )
Regarding claims 4 and 9,  Tokushima in view of Nagai discloses each and every limitation set forth in claims 1 and 5.  the one processing position is that of a cutting and bend breaking section for forming a cut line on  a surface of the glass plate and for bend breaking the glass plate according to the (Elements 2 and 4 , Figs 1-9 ,paragraph 0028)
Response to Arguments
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arman Milanian/

Art Unit 3723






/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723